Citation Nr: 0810838	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  05-35 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial compensable rating for a 
respiratory disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to June 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
noncompensable service connection for a respiratory disorder 
(bilateral pleural plaques and calcifications due to asbestos 
exposure), effective April 29, 2002. 


FINDINGS OF FACT

The competent medical evidence demonstrates that the 
veteran's respiratory disorder (bilateral pleural plaques and 
calcifications due to asbestos exposure) is currently 
manifested by a Forced Vital Capacity (FVC) of 101 percent 
predicted and a Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) of 88 
percent predicted.


CONCLUSION OF LAW
	
The criteria for an initial compensable rating a respiratory 
disorder (bilateral pleural plaques and calcifications due to 
asbestos exposure) has not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.383, 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic Code 6833 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities, which is based, as far 
as practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2007).  Where there is a question as to which 
of two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7 (2007).

When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  The Board will consider entitlement to 
staged ratings to compensate for times since filing the claim 
when the disability may have been more severe than at other 
times during the course of the claim on appeal.  Fenderson v. 
West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Respiratory disorders are evaluated under DCs 6600 through 
6817 and 6822 through 6847.  Pursuant to 38 C.F.R. § 4.96(a), 
ratings under those diagnostic codes will not be combined 
with each other.  Rather, a single rating will be assigned 
under the diagnostic code which reflects the predominant 
disability with elevation to the next higher evaluation only 
where the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.96(a) (2007).

The veteran's respiratory disorder (bilateral pleural plaques 
and calcifications due to asbestos exposure) has been 
evaluated as noncompensably disabling under DC 6833.  Under 
that diagnostic code, a 10 percent rating is warranted when 
the Forced Vital Capacity (FVC) is 75 to 80 percent 
predicted, or; Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) of 66 to 80 
percent predicted.  A 30 percent rating is warranted for FVC 
of 65 to 74 percent predicted, or; DLCO (SB) of 56-65 percent 
predicted.  A 60 percent rating is warranted for a FVC of 50 
to 64 percent predicted, or; DLCO (SB) of 40 to 55 percent 
predicted, or; maximum exercise capacity of 15 to 20 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation.  A 100 percent rating is warranted for FVC less 
than 50 percent predicted, or; DLCO (SB) less than 40-percent 
predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation, or cor pulmonale or pulmonary hypertension, or; 
requires outpatient oxygen therapy.  38 C.F.R. § 4.118, DC 
6833 (2007).

The evidence of record reflects that the veteran underwent a 
September 2004 VA respiratory examination in which pulmonary 
function testing (PTF) was conducted post-bronchodilator 
therapy.  At that time, the following post-bronchodilator PFT 
findings were reported:  FVC of 101 percent predicted and 
DLCO (SB) of 88 percent predicted.  These PFT findings do not 
warrant a compensable rating under DC 6833.  Indeed, the 
requirements for higher rating under that diagnostic code, 
FVC of 75 to 80 percent predicted, or DLCO (SB) of 66 to 80 
percent predicted, have not been demonstrated.

There is no other evidence of record indicating that the 
veteran has undergone additional pulmonary function testing.  
Nor does the veteran contend that his respiratory disorder 
has worsened since his September 2004 VA examination.  
Therefore the Board finds that a compensable rating for a 
respiratory disorder (bilateral pleural plaques and 
calcifications due to asbestos exposure) is not warranted.

The Board is sympathetic to the veteran's contentions 
regarding the severity of his service-connected respiratory 
disorder.  However, the veteran's PFT results, as compared to 
the rating criteria, do not warrant a compensable rating for 
a respiratory disorder at any time since the effective date 
of service connection.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for an initial compensable 
rating for a respiratory disorder, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in May 2004, December 2005, 
and March 2006, and a rating decision in September 2004.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the May 2005 statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.




ORDER

An initial compensable rating for a respiratory disorder is 
denied.



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


